Fiber, J.,
dissents and votes to reverse the order and grant the motion, with the following memorandum: On January 17, 1986, the plaintiff was in the course of performing concrete work at premises located in Valhalla, New York, when he fell from a scaffold. He subsequently commenced an action against, inter alia, Atlas Construction Corp. (hereinafter Atlas), the general contractor of the construction project. Atlas later impleaded Rogers & Sons Building Corp. (hereinafter Rogers), the plaintiffs employer.
This appeal involves a dispute as to the admissibility of certain documents which were inadvertently produced by Atlas’s counsel and turned over to Rogers during the discovery phase of the proceedings.
The documents at issue, namely correspondence between a representative of Atlas’s insurance carrier and Atlas’s senior vice-president, contained admissions which were relevant to the underlying accident. These admissions were elicited for use by the insurer and ultimately, its in-house counsel, in order to defend Atlas against the claims interposed by the *917plaintiff. The fact that the documents were replete with references to the pending lawsuit and the need to "protect” Atlas’s interests serves to substantiate the conclusion that the documents were created exclusively for purposes of litigation and thus entitled to the protection afforded under CPLR 3101 (d) (see, Faraone v Carrollwood Assocs., 123 AD2d 344; Sprague v International Business Machs. Corp., 114 AD2d 1025; Vernet v Gilbert, 90 AD2d 846). It is equally evident that Atlas would not have made admissions, inconsistent with the claims asserted in its third-party complaint, absent an expectation that the correspondence would remain confidential.
The majority, nevertheless, concludes that Atlas’s motion for a protective order was properly denied on the ground that the inadvertent disclosure by the insurer’s in-house counsel constituted a waiver of the privilege that would have otherwise attached. I disagree.
In Manufacturers & Traders Trust Co. v Servotronics, Inc. (132 AD2d 392, 399), the Appellate Division, Fourth Department, in an analogous situation, rejected the traditional view that the inadvertent disclosure of documents constitutes a waiver of a privilege and instead held that "[ijntent must be the primary component of any waiver test”. The court elaborated: "although confidentiality can never be restored to a document already disclosed, a court can repair much of the damage done by disclosure by preventing or restricting use of the document at trial. While reasonable precautions might be required to promote appropriate standards of care in document production, there is no reason to apply the harsh traditional approach to a litigant who inadvertently discloses a document, at least prior to the time that remedying an accidental production would cause the adversary any prejudice” (Manufacturers & Traders Trust Co. v Servotronics, Inc., supra, at 398).
Although the majority alludes to the fact that a screening procedure had been utilized by the insurer’s in-house counsel, there is additional evidence in the record, not referred to by the majority, which establishes that counsel never intended that the subject documents be reproduced much less released to Atlas’s adversaries. Thus, as the Fourth Department noted in the Servotronics case, "there is no justification to find a waiver of the * * * privilege simply because * * * counsel, despite utilization of a screening procedure, inadvertently produced * * * documents” (Manufacturers & Traders Trust Co. v Servotronics, Inc., supra, at 401).
I find the reasoning employed in the Servotronics case *918(supra) to be persuasive and would follow the views expressed therein. While Rogers would clearly benefit from the damaging admissions made by Atlas, this party, like any other litigant, should be put to the task of defending its position by reference to applicable principles of law and not by use of confidential communications which were never meant to be disclosed to anyone other than the liability insurer or its in-house counsel. The reqord in this case is devoid of evidence to establish a voluntary waiver on the part of Atlas of the privilege it was entitled to invoke under CPLR 3101 (d). Accordingly, I vote to reverse the order appealed from and grant Atlas’s motion for a protective order.